Citation Nr: 0605565	
Decision Date: 02/27/06    Archive Date: 03/01/06

DOCKET NO.  03-12 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for hypertension as being 
secondary to the veteran's service-connected post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to April 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), 
located in Lincoln, Nebraska.  That decision denied 
entitlement to service connection for hypertension secondary 
to the veteran's service-connected PTSD.  This issue was 
appealed to the Board.  

After the claim was received at the Board and further 
inspected, the Board Remanded the claim to the RO via the 
Appeals Management Center (AMC) for the purpose of obtaining 
additional evidence.  That evidence has been since obtained 
and included in the claims folder, and the claim has been 
returned to the Board for review.  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.

2.  VA medical examiners have failed to etiologically link 
the veteran's hypertension with the veteran's military 
service, any incident therein, or to a service-connected 
disability to include PTSD.   




CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active 
service or the result of a service-connected disorder.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.310 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The Board notes that as a result of its December 2004, the 
Board returned the claim for the purposes of obtaining 
additional evidence and also of insuring that the veteran was 
informed of the VCAA and how it would affect his claim.  In 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (the Court) held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2005), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  The 
Court acknowledged in Pelegrini that where the § 5103(a) [of 
38 U.S.CA. (West 2002 & Supp. 2005) notice was not mandated 
at the time of the initial AOJ decision, the AOJ did not err 
in not providing such notice.  Rather, the appellant has the 
right to content complying notice and proper subsequent VA 
process.  Pelegrini, 18 Vet. App. at 120.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the complete notice was provided to the appellant 
after the initial adjudication, the appellant has not been 
prejudiced thereby.  The content of the notice provided to 
the appellant fully complied with the requirements of 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2005) and 38 C.F.R. 
§ 3.159(b) (2005) regarding VA's duty to notify.  Not only 
has the appellant been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA (the Board 
and the AMC) have essentially cured the error in the timing 
of notice.  Further, the Board finds that the purpose behind 
the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.

Additionally, the Board notes that the veteran was notified 
of the information necessary to substantiate his claim by 
means of the discussions in the original rating decision, the 
statement of the case (SOC), the supplemental statement of 
the case (SSOC), and the Board's action of December 2004.  
Specifically, in those documents, the appellant has been told 
that he needed to submit evidence supporting his assertions 
that he currently has a heart disability (hypertension) that 
is related to his service-connected psychiatric disorder.  

VA informed the appellant of which evidence he was to provide 
to VA and which evidence VA would attempt to obtain on his 
behalf.  In this regard, the VA sent the appellant notice of 
the VCAA during the course of this appeal, which spelled out 
the requirements of the VCAA and what the VA would do to 
assist the veteran.  Additionally, with the issuance of the 
SSOC, the VA informed the veteran that if he had any 
additional information with respect to his claim, he was to 
forward said evidence to the VA for consideration.  The VA 
informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  
The veteran was told that he should inform the VA of any 
additional records or evidence necessary for his claim.  The 
record reflects that during the course of this appeal, the 
veteran has done just that - he has submitted evidence for 
consideration, and that evidence has been accepted/considered 
by the VA.  

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2005).  The record reflects that the veteran 
underwent VA medical examinations in February 2003 and April 
2005.  Given the foregoing, the Board finds that the RO has 
substantially complied with the duty to obtain the requisite 
medical information necessary to make a decision on the 
veteran's claim.  

The VA must also make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought.  In this instance, the RO 
obtained the veteran's available medical treatment records.  
Moreover, the veteran was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The record reflects that the veteran did take 
advantage of the opportunity to present testimony before a VA 
hearing officer and a transcript of that hearing has been 
included in the claims folder for review.  The veteran was 
given notice that the VA would help him obtain evidence but 
that it was up to the veteran to inform the VA of that 
evidence.  It seems clear that the VA has given the veteran 
every opportunity to express his opinion with respect to his 
hypertension claim, the VA has obtained all known documents 
that would substantiate the veteran's assertions; and, the 
veteran has undergone medical examinations so that the VA 
would have a complete picture of the veteran's disorder.  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  Here, the veteran is not 
prejudiced by the Board's consideration of his claim as VA 
has already met all notice and duty to assist obligations to 
the veteran under the VCAA.  In essence, the veteran in this 
case has been notified as to the laws and regulations 
governing service connection.  He has, by information 
letters, a rating decision, an SOC, and an SSOC, been advised 
of the evidence considered in connection with his appeal and 
what information VA and the veteran would provide.  He has 
been told what the VA would do to assist him with his claim 
and the VA has obtained all documents it has notice thereof 
that would assist in the adjudication of the veteran's claim.  
Thus, the Board finds that there has been no prejudice to the 
veteran that would warrant further notification or 
development.  As such, the veteran's procedural rights have 
not been abridged, and the Board will proceed with appellate 
review.  Bernard, 4 Vet. App. at 393.

Under 38 U.S.C.A. § 1110 (West 2002) and 38 C.F.R. § 3.303(b) 
(2005), service connection may be awarded for a "chronic" 
condition when:  (1) a chronic disease manifests itself and 
is identified as such in service (or within the presumption 
period under 38 C.F.R. § 3.307) and the veteran presently has 
the same condition; or (2) a disease manifests itself during 
service (or during the presumptive period), but is not 
identified until later, and there is a showing of continuity 
of related symptomatology after discharge, and medical 
evidence relates that symptomatology to the veteran's present 
condition.  Savage v Gober, 10 Vet. App. 488, 495-98 (1997). 

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the 
in-service disease or injury.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which has stated that ". . . a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

In addition, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310 (2005).  When 
aggravation of a veteran's nonservice-connected disability is 
proximately due to or the result of a service-connected 
disease or injury, it too shall be service-connected.  Allen 
v. Brown, 7 Vet. App. 439, 446 (1995).  

The veteran has come before the VA claiming that his recently 
diagnosed high blood pressure, i.e., hypertension, is related 
to or has been caused by his service-connected PTSD.  The 
record reflects that while the veteran was in service, he was 
not diagnosed with hypertension.  The service medical records 
also do not indicate that the veteran suffered from high 
blood pressure readings or any other symptoms that would be 
indicative of a heart disability.  

The veteran was released from active duty in 1970.  It is not 
until 2002, thirty-two years later that the veteran was 
diagnosed with hypertension.  Following his diagnosis, the 
veteran submitted a claim to the VA.  To support his claim, 
the veteran proffered testimony before an RO Hearing Officer 
and provided excerpts from treatises he had found.  It is 
noted that during his hearing, the veteran claimed that a 
treating physician had said that there was a direct 
relationship between his hypertension and his PTSD.  However, 
after saying that, the veteran recharacterized his statement 
by stating that the doctor said:

Well, I can't make any kind of clinical 
diagnosis on that because I don't have 
any expertise in that field.

As reported above, in conjunction with his claim, the veteran 
underwent two different medical examinations.  The first 
occurred in February 2003 and the second was accomplished in 
April 2005.  Both examiners were asked to comment on whether 
there was any causal relationship between the veteran's PTSD 
and his hypertension.  Both resoundly stated that there was 
no etiologically link between the veteran's two conditions.  

The Board notes that despite the strong affirmations made by 
both doctors, the veteran has continued to assert that there 
is some type of relationship.  He points to the treatises he 
has submitted.  However, it is worth noting that the veteran 
has not proffered an opinion written by a cardiologist who 
has seen the veteran that would support his assertions.  

Despite the veteran's assertions, the Board finds that the 
treatises and medical excerpts provided by the veteran 
inconclusive and speculative.  In other words, they are not 
definitive in proving the claim.  The treatises are deemed to 
be of limited weight as they fail to assert a medical basis 
upon which the supposition was predicated.  The Court has 
made it clear that medical possibilities and unsupported 
medical opinions carry negligible probative weight.  See 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  See also Perman 
v. Brown, 5 Vet. App. 237, 241 (1993).

Additionally, the Court has provided extensive guidance for 
weighing medical evidence.  A bare conclusion, even one 
reached by a medical professional, is not probative without a 
factual predicate in the record.  Miller v. West, 11 Vet. 
App. 345, 348 (1998).  Further, the probative value of a 
medical professional's statement is dependent, in part, upon 
the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999); see also Black v. Brown, 5 Vet. App. 
177, 180 (1995).

An examiner's opinion must be supported by clinical evidence 
and not merely general conclusions based on a history 
furnished by the appellant.  Black v. Brown, 5 Vet. App. 177, 
180 (1993).  Consequently, his suppositions are no better 
than the facts alleged by the claimant, and may be accorded 
little weight with regard to the etiology of the veteran's 
current disability.  See also LeShore v. Brown, 8 Vet. App. 
406 (1995); also Swann v. Brown, 5 Vet. App. 229 (1993).

The United States Court of Appeals for the Federal Circuit 
has recognized the Board's "authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  "[i]t is not error for the BVA to favor the opinion 
of one competent medical expert over that of another when the 
Board gives an adequate statement of reason or bases.  It is 
the responsibility of the BVA, . . . to assess the 
credibility and weight to be given to evidence."  Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).

As noted above, the two medical opinions provided by the VA 
examiners have not suggested that there is any relationship 
between the current hypertension and the service-connected 
mental disability.  With respect to the authors of the 
treatises provided by the veteran, the clinicians have not 
treated the veteran.  They have not seen the veteran nor have 
they reviewed his medical folder.  In essence, they have no 
knowledge of the veteran, his disabilities, or his treatment.  
The use of the treatises as a basis of proof regarding a 
nexus or aggravation is deemed to be less probative because 
they are less-informed.  On the other hand, the VA examiners 
thoroughly reviewed the veteran's claims file including all 
clinical records prior to rendering a final diagnosis.  In 
arriving at their conclusions, the examiners concluded that 
the veteran was not suffering from a heart disability related 
to the veteran's military service or to his service-connected 
mental disorder.  

The Board acknowledges the statements by the veteran relating 
his current heart disability to his PTSD.  Undoubtedly, these 
statements made over the years by the veteran, and repeated 
by the veteran's accredited representative, were made in good 
faith; however, the veteran is not a doctor nor has he 
undergone medical training.  The Board notes that the veteran 
is competent to report that on which he has personal 
knowledge, i.e., what comes to him through his senses.  Layno 
v. Brown, 6 Vet. App. 465, 470 (1994).  However, the veteran 
is a lay person, and as a layperson, he does not have the 
expertise to opine regarding medical diagnosis or etiology.  
He cannot state, with medical certainty, that he does have 
hypertension that is the result of or caused by his 
psychiatric disorder.  In the absence of evidence 
demonstrating that the veteran has the requisite training to 
proffer medical opinions, the contentions made by him are no 
more than unsubstantiated conjecture and are of no probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Moray v. Brown, 5 Vet. App. 211 (1993).

In determining whether service connection is warranted, the 
VA must determine whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case service connection must be 
denied.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2005); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  While it is true that 
the veteran now suffers from hypertension, credible medical 
evidence etiologically linking this condition with the 
veteran's military service or to a service-connected 
psychiatric disorder has not been presented.  The evidence in 
this case is not so evenly balanced so as to allow 
application of the benefit of the doubt rule.  38 U.S.C.A. 
§ 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.102 (2005).  
The veteran's claim is thus denied.


ORDER

Entitlement to service connection for hypertension as being 
secondary to the veteran's service-connected post-traumatic 
stress disorder (PTSD) is denied.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


